The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     August 26, 2014

                                   No. 04-14-00549-CR

                               Leopoldo CORTEZ-LEIJA,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 5438
                      Honorable N. Keith Williams, Judge Presiding


                                     ORDER
    The Appellant’s Motion for Extension of Time to File Docketing Statement is hereby
GRANTED. The docketing statement is due September 4, 2014.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court